Citation Nr: 1141221	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  05-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service connected migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In January 2011, the Board remanded this matter.

The issue of entitlement to an increased disability rating for migraine headaches is, in part, addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service connected migraine headaches result in characteristic prostrating attacks averaging at least one every two months.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent disability rating for service-connected migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial compensable disability rating for his service connected migraine headaches.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine headaches are rated as follows: With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, 50 percent; with characteristic prostrating attacks occurring on an average once a month over the last several months, 30 percent; with characteristic prostrating attacks averaging one in 2 months over the last several months, 10 percent; and with less frequent attacks, 0 percent.

At a July 2004 VA examination, the Veteran reported recurrent headaches every three to six months, occurring in clusters of five to ten days at a time.  Sometimes the headaches occur daily and sometimes every two to three days.  Symptoms include pain, nausea, and blurred vision, which resolve with Imatrex if taken promptly.  At a January 2009 VA examination, the Veteran complained of migraine headaches that occur "every few months."  When they do occur, the Veteran has headaches every other day lasting twelve to sixteen hours.  He described symptoms of pain, nausea, vomiting, vision changes, photophobia, and phonophobia which force him to lie down in a dark, quiet room and rest, avoiding all physical activity.  

VA treatment records show frequent complaints of migraine headaches.  Between July and October 2004, the Veteran sought treatment from an urgent care clinic for severe migraine pain unresponsive to medication at least once a month and sometimes two or three times per month.

Based on the above, the Board finds that there is sufficient evidence to conclude that the Veteran has a characteristic prostrating migraine attack on average at least once every two months and that a 10 percent disability rating for this disability should be granted.  At this time, for reasons that will be discussed in the Remand portion of this decision, the Board is unable to determine if a disability rating in excess of 10 percent is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting entitlement to a 10 percent disability rating and remanding the issue of entitlement to a disability rating in excess of 10 percent for additional development.  Accordingly, any deficiencies in the Board's duties do not preclude the action taken in this decision.


ORDER

Entitlement to a 10 percent disability rating for service connected migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

While the Board is granting entitlement to a 10 percent disability rating for the Veteran's service connected migraine headaches, there is insufficient evidence of record to determine if an even higher disability rating is warranted.  

The most recent VA treatment notes of record are from July 2005.  A January 2010 supplemental statement of the case refers to VA treatment records through December 2009, but these are not associated with the Veteran's claims folder.  Accordingly, on remand, the RO should associate all of the Veteran's VA treatment records from July 2005 through the present with the Veteran's claims folder.

Additionally, the VA examinations in July 2004 and January 2009 are inadequate due to the lack of specific findings concerning the frequency of the Veteran's migraine headaches.  The examiners use phrases such as "every few months" to describe the frequency of the Veteran's headaches, rather than specific numerical data.  On remand, the Veteran should be afforded a new VA examination.  The examiner is asked to note in his or her examination report how often the Veteran has a characteristic prostrating migraine attacks each month and whether the Veteran has such attacks every month, every other month, or some other interval.  The examiner is also asked to opine whether the Veteran suffers from very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.  

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's Charleston VAMC treatment records from July 2005 through the present with the Veteran's claims folder.  

2. Once this is done, the RO should schedule the Veteran for a VA examination of his service-connected migraine headaches.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to note in his or her examination report how often the Veteran has a characteristic prostrating migraine attacks each month and whether the Veteran has such attacks every month, every other month, or some other interval.  The examiner is also asked to opine whether the Veteran suffers from very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail, and all necessary diagnostic testing should be performed. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


